Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments 
Claims 1-25 are allowable. Please see the reasons for allowance below. 
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.
35 USC 101
The combination of elements (API, authentication, creating general order guide, creating a plurality of facility order guides from the general order guide, providing a facility order guide to a procurement system) of the claimed invention are integrated into a practical application because they provide an improvement to the technical field of procurement. Thus, the claims are eligible because it is not directed to the recited judicial exception.
					     35 USC 103
The closest prior of record include Smith (US20160267430) and Wijaya et al. (US7233914) herein Wijaya. 
The combined references of Smith and Wijaya fail to teach the claimed limitations. Applicant’s arguments filed 5/24/2021 (pages 13-27 in particular) are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 1-25 are allowable over this prior  art of record. (See MPEP 1302.14) 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. 
	Smith et al. (US20160267430A1) discloses a method for optimizing inventory orders over a distributed network by way of analyzing par values and inventory values for each product. 
	Wijaya et al. (US7233914B1) discloses a method of automatically implementing item substitutions for unavailable items in a customer order. The method achieves this by aggregating items in customers’ orders and implementing substitution analysis on the aggregation. 
	Nazarian et al. (US20180315018A1) discloses systems and methods for determining distribution centers, routes, and delivery destinations for online orders with respect to one or more carriers. 
	Ganesh, Muthusamy, Srinivasan Raghunathan, and Chandrasekharan Rajendran. "The value of information sharing in a multi-product supply chain with product substitution." 1124-1140 (Year: 2008) discloses a method/analysis of information sharing in a multi-level supply chain with respect to product substitution and demand correlation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        	/ALAN S MILLER/	Primary Examiner, Art Unit 3683